FORM OF INDENTURE TO BE ENTERED INTO BETWEEN THE COMPANY AND A TRUSTEE TO BE NAMED ADVANCED BATTERY TECHNOLOGIES, INC. INDENTURE DATED AS OF , 200 [Name of Trustee] TRUSTEE TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section1.1 Definitions 1 Section1.2 Other Definitions 4 Section1.3 Incorporation by Reference of Trust Indenture Act. 4 Section1.4 Rules of Construction 5 ARTICLE II. THE SECURITIES Section2.1 Issuable in Series 5 Section2.2 Establishment of Terms of Series of Securities 5 Section2.3 Execution and Authentication 7 Section2.4 Registrar and Paying Agent 7 Section2.5 Paying Agent to Hold Money in Trust 8 Section2.6 Securityholder Lists 8 Section2.7 Transfer and Exchange 8 Section2.8 Mutilated, Destroyed, Lost and Stolen Securities 8 Section2.9 Outstanding Securities 9 Section2.10 Treasury Securities 9 Section2.11 Temporary Securities 9 Section2.12 Cancellation 9 Section2.13 Defaulted Interest 10 Section2.14 Global Securities 10 Section2.15 CUSIP Numbers 11 ARTICLE III. REDEMPTION Section3.1 Notice to Trustee 11 Section3.2 Selection of Securities to be Redeemed 11 Section3.3 Notice of Redemption 11 Section3.4 Effect of Notice of Redemption 12 Section3.5 Deposit of Redemption Price 12 Section3.6 Securities Redeemed in Part 12 ARTICLE IV. COVENANTS Section4.1 Payment of Principal and Interest 12 Section4.2 SEC Reports 12 Section4.3 Compliance Certificate 12 Section4.4 Stay, Extension and Usury Laws 12 Section4.5 Corporate Existence 13 Section4.6 Taxes 13 ARTICLE V. SUCCESSORS Section5.1 When Company May Merge, Etc 13 Section5.2 Successor Corporation Substituted 13 ii ARTICLE VI. DEFAULTS AND REMEDIES Section6.1 Events of Default 13 Section6.2 Acceleration of Maturity; Rescission and Annulment 14 Section6.3 Collection of Indebtedness and Suits for Enforcement by Trustee 15 Section6.4 Trustee May File Proofs of Claim 15 Section6.5 Trustee May Enforce Claims Without Possession of Securities 16 Section6.6 Application of Money Collected 16 Section6.7 Limitation on Suits 16 Section6.8 Unconditional Right of Holders to Receive Principal and Interest 17 Section6.9 Restoration of Rights and Remedies 17 Section6.10 Rights and Remedies Cumulative 17 Section6.11 Delay or Omission Not Waiver 17 Section6.12 Control by Holders 17 Section6.13 Waiver of Past Defaults 17 Section6.14 Undertaking for Costs 18 ARTICLE VII. TRUSTEE Section7.1 Duties of Trustee 18 Section7.2 Rights of Trustee 19 Section7.3 Individual Rights of Trustee 19 Section7.4 Trustee’s Disclaimer 19 Section7.5 Notice of Defaults 19 Section7.6 Reports by Trustee to Holders 19 Section7.7 Compensation and Indemnity 20 Section7.8 Replacement of Trustee 20 Section7.9 Successor Trustee by Merger, etc 21 Section7.10 Eligibility; Disqualification 21 Section7.11 Preferential Collection of Claims Against Company 21 ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE Section8.1 Satisfaction and Discharge of Indenture 21 Section8.2 Application of Trust Funds; Indemnification 22 Section8.3 Legal Defeasance of Securities of any Series 22 Section8.4 Covenant Defeasance 23 Section8.5 Repayment to Company 24 Section8.6 Reinstatement 24 ARTICLE IX. AMENDMENTS AND WAIVERS Section9.1 Without Consent of Holders 24 Section9.2 With Consent of Holders 25 Section9.3 Limitations 25 Section9.4 Compliance with Trust Indenture Act 25 Section9.5 Revocation and Effect of Consents 25 Section9.6 Notation on or Exchange of Securities 26 Section9.7 Trustee Protected 26 iii ARTICLE X. MISCELLANEOUS Section10.1 Trust Indenture Act Controls 26 Section10.2 Notices 26 Section10.3 Communication by Holders with Other Holders 27 Section10.4 Certificate and Opinion as to Conditions Precedent 27 Section10.5 Statements Required in Certificate or Opinion 27 Section10.6 Rules by Trustee and Agents 27 Section10.7 Legal Holidays 27 Section10.8 No Recourse Against Others 27 Section10.9 Counterparts 27 Section10.10 Governing Laws 28 Section10.11 No Adverse Interpretation of Other Agreements 28 Section10.12 Successors 28 Section10.13 Severability 28 Section10.14 Table of Contents, Headings, Etc 28 Section10.15 Securities in a Foreign Currency or in ECU 28 Section10.16 Judgment Currency 28 ARTICLE XI. SINKING FUNDS Section11.1 Applicability of Article 29 Section11.2 Satisfaction of Sinking Fund Payments with Securities 29 Section11.3 Redemption of Securities for Sinking Fund 30 ARTICLE XII. SUBORDINATION OF SECURITIES Section12.1 Agreement of Subordination 30 Section12.2 Payments to Holders 30 Section12.3 Subrogation of Securities 32 Section12.4 Authorization to Effect Subordination 33 Section12.5 Notice to Trustee 33 Section12.6 Trustee’s Relation to Senior Indebtedness 33 Section12.7 No Impairment of Subordination 34 Section12.8 ArticleApplicable to Paying Agents 34 Section12.9 Senior Indebtedness Entitled to Rely 34 iv ADVANCED BATTERY TECHNOLOGIES, INC. Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , 2009 Section310(a) (1) (a) (2) (a) (3) Not Applicable (a) (4) Not Applicable (a) (5) (b) Section311(a) (b) (c) Not Applicable Section312(a) (b) (c) Section313(a) (b) (1) (b) (2) (c) (1) (d) Section314(a) 4.2, 10.5 (b) Not Applicable (c) (1) (c) (2) (c) (3) Not Applicable (d) Not Applicable (e) (f) Not Applicable Section315(a) (b) (c) (d) (e) Section316(a) (a) (1)(a) (a) (1)(b) (b) Section317(a)(1) (a)(2) (b) Section318(a) Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. v Indenture dated as of , 2009 between Advanced Battery Technologies, Inc, a Delaware corporation (“Company”), and [Name of Trustee], a (“Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I.
